BRANDES INVESTMENT PARTNERS, L.P. Code of Ethics BRANDES INVESTMENT PARTNERS, L.P. Code Of Ethics Table Of Contents I. Preamble 1 II. Personal Trades Policy 2 III. Prohibited transactions 4 IV. Exempted Transactions 5 V. The Watch List 6 VI. Compliance Procedures 8 VII. Reports 10 VIII. Sanctions 10 IX. Retention Of Records 11 X. Policy Statement Of Insider Trading 11 XI. Attachments 15 XI.1Request to Participate in an IPO/Private Placement 16 XII. New Hire Paperwork 17 XII.1 Code Of Ethics Certification 18 XII.2 Disclosure Of Brokerage Accounts & Private Holdings 19 XII.3 Outside Business Activity Questionnaire 20 XII.4 Topics Requiring Registration 21 XIII. Amendments 22 i Brandes Investment Partners, L.P. Code of Ethics Adopted April 1, 1997 (Amended and Restated January 1, 2008) I. PREAMBLE This Code of Ethics is being adopted to effectuate the purposes and objectives of Sections 204A and Section 206 of the Investment Advisers Act of 1940 (the “Advisers Act”) and Rule 204-2 under the Advisers Act and Rule 17j-1 of the Investment Company Act of 1940. Section 204A of the Advisers Act requires the establishment and enforcement of policies and procedures reasonably designed to prevent the misuse of material, nonpublic information by investment advisers. Rule 204-2 imposes record keeping requirements with respect to personal securities transactions of certain persons employed by investment advisers. Section 206 of the Advisers Act make is unlawful, among other things, for an investment adviser “to employ any device, scheme or artifice to defraud any client or prospective clients; to engage in any transaction, practice or course of business which operates or would operate as a fraud or deceit upon any client or prospective client; or to engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any client or prospective client; or to engage in any act, practice, or course of business which is fraudulent, deceptive or manipulative.” Rule 17j-1 makes it unlawful for any employee of Brandes Investment Partners, L.P., or its subsidiaries (all such entities hereafter referred to as “Brandes”) in connection with the purchase or sale, directly or indirectly, by such person of a security held or to be acquired, as defined in this section, by such registered investment company (1) to employ any device, scheme or artifice to defraud such registered investment company; (2) to make to such registered investment company any untrue statement of a material fact or omit to state to such registered investment company a material fact necessary in order to make statements made, in light of the circumstances under which they are made, not misleading; (3) to engage in any act, practice, or course of business, which operates or would operate as a fraud or deceit upon any such registered investment company; or (4) to engage in any manipulative practice with respect to such registered investment company. For purposes of Rule 17j-1, “security held or to be acquired “ by a registered investment company means any security which, within the most recent 15 days, (i) is or has been held by such company, or (ii) is being or has been considered by such company or its investment adviser for purchase by such company. Brandes has certain responsibilities to its clients. These include assuring that accounts are managed in a suitable manner, providing regular communications regarding the progress of accounts, providing accurate performance numbers and refraining from certain practices. These practices include over-trading the account, purchasing inappropriate issues for the account, making guarantees about future performance, making unauthorized transactions and borrowing client’s fund or securities. Brandes maintains trading authorization only and does not have custody of clients’ funds or securities. 1 Brandes recognizes that its own long-term interests lie in strict adherence to ethical treatment of its clients, thereby maintaining its reputation for honest and fair dealing. Employees are expected to act in accordance with this basic tenet. While many firms forbid their employees to make investments on behalf of their own personal accounts, Brandes believes this is an unnecessarily punitive measure.
